
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.27


AMENDMENT TO
EMPLOYMENT AGREEMENT, NON-QUALIFIED STOCK OPTION AGREEMENT
AND NON-COMPETE AGREEMENT


        THIS AMENDMENT TO EMPLOYMENT AGREEMENT, NON-QUALIFIED STOCK OPTION
AGREEMENT AND NON-COMPETE AGREEMENT (this "Amendment") is made as of May 21,
2003, with respect to that certain Employment Agreement dated as of July 23,
1997, as amended on December 31, 1997 and February 5, 1998, a copy of each of
which is attached hereto as Exhibit A, (as previously amended to the date
hereof, the "Employment Agreement"), by and between Alliance Imaging, Inc., a
Delaware corporation (the "Corporation"), and Richard N. Zehner (the
"Executive"), with respect to that certain Non-Qualified Stock Option Agreement
dated as of November 2, 1999, as amended on June 20, 2001, a copy of each of
which is attached hereto as Exhibit B, (the "Option Agreement") by and between
the Corporation and the Executive, and with respect to that certain Agreement,
dated as of July 23, 1997, a copy of which is attached hereto as Exhibit C, (the
"Non-Compete Agreement," and together with the Employment Agreement and the
Option Agreement, the "Agreements"), by and among the Corporation, the Executive
and Newport Investment LLC.

        WHEREAS, the Employment Agreement provides for the employment of
Executive as Chief Executive Officer ("CEO") of the Corporation;

        WHEREAS, the Executive has resigned as CEO of the Corporation but
desires to continue his employment with the Corporation until May 1, 2005
pursuant to the terms of the Employment Agreement as amended hereby;

        WHEREAS, the Executive and the Corporation have agreed to amend to
Option Agreement to reduce the number of shares of the Corporation's common
stock, par value $.01 per share (the "Common Stock") subject to such Option
Agreement to 200,000 shares, to provide that all such options are "Time Options"
as defined in the Option Agreement, and to amend the commencement of
exercisability with respect to such Time Options;

        WHEREAS, the Corporation has agreed to provide the Executive with a
retention bonus provided he is employed by the Corporation on May 1, 2005;

        WHEREAS, pursuant to the Corporation's 1997 Stock Option Plan (the "1997
Plan") and that certain Stock Option Agreement dated as of December 18, 1997, as
amended as of February 5, 1998, (the "Old Option Agreement") the Executive
currently has the right to purchase 1,020,770 shares of the Corporation's Common
Stock, par value $.01 per share (the "Common Stock");

        WHEREAS, the Executive and the Corporation have agreed to cancel the Old
Option Agreement in return for a cash payment; and

        WHEREAS, the Corporation and Executive wish to amend certain provisions
of the Employment Agreement, Option Agreement and Non-Compete Agreement to
reflect the terms and conditions of Executive's continued employment with the
Corporation.

        NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Corporation and Executive
agree as follows:

        1.    Definitions.    Capitalized terms used in this Amendment but not
separately defined herein shall have the meaning ascribed to them in the
Employment Agreement, as amended hereby, and if not defined in the Employment
Agreement, such terms shall have the meaning ascribed to them in the Option
Agreement, as amended hereby.

        2.    Cancellation of Old Options Agreement.    The Executive hereby
cancels and relinquishes all rights to purchase shares of Common Stock pursuant
to the Employment Agreement, the Old Option Agreement and the 1997 Plan in
return for a cash payment equal to $1,535,748.50. Upon execution of

--------------------------------------------------------------------------------


this Amendment, the Executive shall return to the Corporation the Old Option
Agreement, marked as cancelled, and the Corporation shall pay by wire transfer
to an account designated by the Executive $1,535,748.50 in cash, less required
tax withholdings.

        3.    Amendments to Employment Agreement.    

(a)Recital "D" of the Employment Agreement is hereby deleted in its entirety.

(b)Paragraph 1 of the Employment Agreement is hereby amended to read in its
entirety as follows:

"1.    Employment and Term.

(a)    Employment. The Corporation shall employ the Executive for the term set
forth in Paragraph 1(b). Initially, the Executive shall be employed as the
Chairman of the Board ("Chairman") of the Corporation. Upon written notice from
the Corporation, signed by the then Chief Executive Officer of the Corporation,
the Executive shall resign as the Chairman and as a director of the Corporation.
Upon such resignation, the Executive shall continue his employment with the
Corporation in the capacity as "Founder" until the expiration of the Term.

(b)    Term. The term of the Executive's employment under this Agreement shall
end on May 1, 2005. The period of employment as provided in this Paragraph 1(b)
is sometimes referred to as the "Term" herein."

(b)Paragraph 2 of the Employment Agreement is hereby amended to read in its
entirety as follows:

"2.    Duties.    The Executive's duties shall include the following, provided
in each instance that such projects are appropriate for a senior executive
officer of the Corporation: (a) performing such projects as may be assigned to
him by the Board or the CEO as requested by them from time to time,
(b) assisting management with sales opportunities upon request by the Board or
CEO from time to time, (c) sourcing potential acquisitions and assisting with
due diligence in connection therewith upon the request and direction of the
Board or CEO, and (d) becoming actively involved in imaging-related associations
at the request of the Board or CEO. The Executive shall devote such time during
reasonable business hours as shall be necessary to fulfill his duties hereunder,
and shall use diligent efforts to fulfill faithfully, responsibly and to the
best of his ability his duties hereunder. The Corporation and the Executive
shall mutually agree upon the times for the provision of such services. The
Executive shall not be required to work more than seven full calendar days in
any calendar month. Any day on which the Executive provides in excess of four
hours of services shall for purposes of this Agreement constitute a full
calendar day. If less than four hours of services are provided by the Executive
on any day such hours of services shall be aggregated with the hours of service
provided by the Executive on other days on which the Executive provides less
than four hours of service. When the aggregate of hours of service provided on
such days is greater than four hours, then the aggregate hours of service on
such days shall for purposes of this Agreement constitute a full calendar day.
In the performance of all of his duties hereunder, the Executive shall report to
the CEO. Executive may be required to travel in the conduct of the Corporation's
business and to discharge his duties hereunder, provided that the amount and
nature of such travel is reasonably consistent with the amount and nature of
travel engaged in by other senior executives of the Corporation and the amount
of travel required of Executive takes into account the reduction in his service
obligations to not more than seven full days per calendar month. During the Term
of this Agreement, the

2

--------------------------------------------------------------------------------

Executive will not engage in any other employment or business activity or hold
any office or position in other companies or organizations without the consent
of the Board."

(c)Section 3 of the Employment Agreement is hereby amended to read in its
entirety as follows:

"3.    Base Salary. For services performed by the Executive for the Corporation
pursuant to this Agreement during the period of employment as provided in
Paragraph 1(b) hereof, the Corporation shall pay the Executive an annual salary
of $684,738 payable in substantially equal semi-monthly installments in
accordance with the Corporation's regular payroll practices. Except as expressly
provided in this Agreement, the Executive shall not be entitled to participate
in any bonus or incentive compensation plan of the Corporation."

(d)Paragraph 4 of the Employment Agreement is hereby amended to read in its
entirety as follows:

"4.    Retention Bonus. If (x) on May 1, 2005 the Executive is still an employee
of the Corporation and has continuously since the date hereof been an employee
of the Corporation, or (y) after the date hereof and prior to May 1, 2005 the
Corporation terminates the Executive's employment with the Corporation other
than for Cause, or (z) prior to May 1, 2005 the Executive, while an employee of
the Corporation, dies or is disabled (the events set forth in clauses (x),
(y) and (z) shall be referred to, individually, as a "Retention Bonus Event,"
and collectively as "Retention Bonus Events"), then the Corporation shall pay to
the Executive a retention bonus equal to $740,058.25 in cash (the "Retention
Bonus"). If no Retention Bonus Event shall have occurred by May 1, 2005, then
the Corporation shall be under no obligation to pay the Retention Bonus. If a
Retention Bonus Event shall occur by May 1, 2005, then on May 1, 2005, the
Corporation shall pay by wire transfer to an account designated by the Retention
Bonus in cash, less required tax withholdings."

(e)Paragraph 5 of the Employment Agreement is hereby amended to read in its
entirety as follows:

"5.    Intentionally Left Blank."

(f)Paragraph 6 of the Employment Agreement is hereby amended to read in its
entirety as follows:

"6.    Intentionally Left Blank."

(g)Paragraph 7 of the Employment Agreement is amended to delete the phrase
"Paragraphs 3 through 6," and replace it with the phrase "Paragraphs 3 and 4,".

(h)Paragraphs 7(c), 7(e) and 7(f) are deleted. Paragraph 7(d) is renumbered
Paragraph 7(c).

(i)Paragraph 9(d)(i) of the Employment Agreement is hereby amended to read in
its entirety as follows:

"(i) "Accrued Obligations" shall mean, as of the Date of Termination, the sum of
(A) the Executive's base salary under Paragraph 3 through the Date of
Termination to the extent not theretofore paid, and (B) any expense
reimbursement and other cash entitlements accrued by the Executive as of the
Date of Termination to the extent not theretofore paid."

3

--------------------------------------------------------------------------------

(j)Paragraph 9(d)(ii) of the Employment Agreement is hereby amended to read in
its entirety as follows:

"(ii) Intentionally Left Blank."

(k)Paragraph 9(d)(iii) of the Employment Agreement is hereby amended by

a.adding the phrase "or the CEO" after the phrase "directions of the Board" in
both clauses D and E thereof, and

b.deleting the period at the end of clause E thereof and adding the following,

", (F) Executive has breached this Agreement, and has failed to cure such
breach, if curable, within thirty (30) days after the Executive's receipt of
written notice of such breach from the Corporation, (G) Executive intentionally
disparages the Corporation or its officers, directors or principal stockholders,
provided that this clause (G) shall not apply to any communications either
(x) between or among Executive and the Corporation or its officer and directors,
or (y) compelled by subpoena or other legal or governmental process, or
(H) other than (a) in connection with his employment with the Corporation,
(b) his ownership of no more than five percent (5%) of the equity of any
publicly traded entity with respect to which the Executive does not serve as an
officer, director, employee, consultant or in any other capacity other than an
investor, and (c) as approved by a majority of the directors of the Corporation
(excluding the Executive if he is at such time a director of the Corporation),
the Executive, directly or indirectly, competes or engages, including as an
agent, employee, consultant, advisor, representative or otherwise, in any
medical imaging business or any other business that becomes material to the
Corporation during Executive's employment with the Corporation (a "Company
Business") within the United States, or directly or indirectly participates as
an agent, employee, consultant, advisor, representative, stockholder, partner or
owner in any enterprise which has any material operations engaged in any Company
Business within the United States, and the Executive fails to cease so
competing, engaging or participating within fifteen days after receipt of
written notice from the Corporation."

(l)Paragraph 9(d)(v) of the Employment Agreement is hereby deleted in its
entirety.

(m)Paragraph 10(a) of the Employment Agreement is amended by

a.deleting the phrase "Without Good Reason" in the heading of that Paragraph,

b.inserting "or by the Corporation upon expiration of the Term" after the phrase
"by reason of the resignation of the Executive" in the first sentence of that
Paragraph,

c.deleting the phrase "other than Good Reason" in the first sentence of that
Paragraph, and

d.by adding at the end of that Paragraph "; provided further that in the event
this Agreement terminates pursuant to Paragraph 9(a) by reason of the death or
disability of the Executive and such death or disability gives rise to a
Retention Bonus Event, the Executive's rights pursuant to Paragraph 4 shall
survive such termination."

(n)Paragraph 10(b) of the Employment Agreement is amended by

a.deleting the phrase "Or Resignation with Good Reason" in the heading of that
Paragraph,

b.deleting the phrase "other than for Cause, death or disability or by reason of
the resignation of the Executive for Good Reason" and inserting in its place
"(excluding

4

--------------------------------------------------------------------------------

terminations by the Corporation for Cause, upon termination of the Term, death
or disability)" prior to the definition of the term "Severance",

c.deleting the phrase "a period equal to the greater of two years and" in
clause (ii) of such Paragraph, and

d.deleting clause (iii) in its entirety and replacing it with the following
"(iii) In the event this Agreement terminates pursuant to Paragraph 9(c) by the
Corporation without Cause and such termination gives rise to a Retention Bonus
Event, the Executive's rights pursuant to Paragraph 4 shall survive such
termination."



(o)The penultimate sentence of Paragraph 11(b) of the Employment Agreement shall
be amended to insert ", to the extent permitted by law," after the word
"treated" and before the word "for."

(p)Paragraph 15(a) of the Employment Agreement shall be replaced with the
following:

"(a) If to the Board or the Corporation, to:

Alliance Imaging, Inc.
1900 S. State College Blvd., Suite 600
Anaheim, CA 92806
Attn: Chief Executive Officer

with a copy to:

Kohlberg Kravis Roberts & Co.
2800 Sand Hill Road
Menlo Park, CA 94025
Attn: Michael W. Michelson"

(q)In Paragraph 18 of the Employment Agreement, the reference to
"Paragraph 8(d)" is hereby replaced with "Paragraph 8."

(r)In Paragraph 21 of the Employment Agreement, the reference to "Paragraph 15"
is hereby replaced with "Paragraph 18."

(s)Exhibit A of the Employment Agreement is hereby deleted.

        4.    Amendments to Non-Compete Agreement.    

        (a)   Immediately following the termination of the Executive's
employment with the Corporation by the Corporation without Cause (as defined in
the Employment Agreement as amended hereby), the Executive shall be entitled to
receive pursuant to Paragraph 5 of the Non-Compete Agreement, to the extent not
previously paid, (x) the Executive's salary provided for in Paragraph 3 of the
Employment Agreement, as amended hereby, (i.e. $684,738) from the Date of
Termination until May 1, 2005, and (y) the continuation of benefits provided to
the Executive and/or his family pursuant to Paragraph 7 of the Employment
Agreement, as amended hereby, until May 1, 2005. The Corporation shall not be
obligated to make any payment or provide any benefits contemplated by this
Section 4 or by Paragraph 5 of the Non-Compete Agreement to the Executive if the
Executive (x) fails to cure a breach of the Non-Compete Agreement within fifteen
days after receipt of notice of such breach from the Corporation, or (y) if the
Executive's employment with the Corporation is terminated (a) upon expiration of
the Term of the Employment Agreement (i.e. May 1, 2005), (b) by reason of death
or disability of the Executive, (c) by the Corporation for Cause (as defined in
the Employment Agreement, as amended hereby), or (d) by the Executive.

5

--------------------------------------------------------------------------------

        (b)   All payments pursuant to Paragraph 5 of the Non-Compete Agreement
shall be made in equal semi-monthly installments on a basis consistent with the
Corporation's then existing regular payroll practices.

        (c)   Upon execution of this Amendment, the Executive waives and
relinquishes any rights to receive any payments pursuant to Paragraph 5 of the
Non-Compete Agreement in excess of, or in addition to, those provided by this
Section 4.

        5.    Amendment of Option Agreement.    

        (a)   In order to amend the Option Agreement to cancel the Performance
Option with respect to all shares of Common Stock and to reduce the number of
shares of Common Stock subject to the Time Option to 200,000 shares of Common
Stock as of the date hereof, the Executive and the Corporation agree as follows.
The number of shares of Common Stock which are identified as subject to the Time
Option on the signature page of the Option Agreement is amended from "62,375"
(pre-split) to "200,000 (post-split)". The number of shares of Common Stock
which are identified as subject to the Performance Option on the signature page
of the Option Agreement is amended from "62,375" (pre-split) to "0." Except as
provided in this Section 5(a), Executive hereby cancels and relinquishes all
rights to purchase shares of Common Stock pursuant to the Option Agreement and
the Corporation's 1999 Equity Plan.

        (b)   Section 3.1(a) of the Option Agreement is deleted in its entirety
and replaced with the following:

"(a) The Time Option shall become exercisable with respect to 100% of the shares
of Common Stock subject to such Time Option on May 1, 2005 provided that on such
date Optionee is an employee of the Company or a Subsidiary. Notwithstanding the
foregoing, the Time Option shall become exercisable as to:

        (i)    100% of the shares of Common Stock subject to such Option
immediately prior to the consummation of a Change of Control (but only to the
extent that such Option shall not have otherwise terminated in accordance with
its terms) provided that on such date Optionee is an employee of the Company or
a Subsidiary; provided, however, that as a condition subsequent to the
acceleration of the exercisability of the Option pursuant to this paragraph, the
Change of Control shall be consummated. In the event the contemplated Change of
Control is not consummated, the acceleration of exercisability and the exercise,
if any, of the Option shall be void ab initio; or

        (ii)    the Pro Rata Portion of the shares of Common Stock subject to
the Option upon the termination of the Optionee's employment with the Company or
its Subsidiaries prior to May 1, 2005 (A) by the Company or its Subsidiaries
other than for Cause (as defined in that certain Employment Agreement, dated as
of July 23, 1997, as amended on December 31, 1997, February 5, 1998,
February 15, 1998 and May 15, 2003, by and between the Optionee and the Company
(the "Employment Agreement")), or (B) due to Optionee's death or disability (as
defined in the Employment Agreement) if at such time Optionee is an employee of
the Company or its Subsidiaries.

"Change of Control" means (i) a sale of all or substantially all of the assets
of the Company to a Person who is not an Affiliate of Viewer or an entity in
which the shareholders of the Company immediately prior to such transaction do
not control more than 50% of the voting power immediately following the
transaction, or (ii) a sale by Viewer or any of its Affiliates, including a sale
by way of a merger, resulting in more than 50% of the voting stock of the
Company being held by a Person or Group that does not include Viewer or any of
its Affiliates and in such transaction Viewer and its Affiliates sell in excess
of 90% of the voting stock of the Company owned by them.

6

--------------------------------------------------------------------------------

"Group" means two or more Persons acting together as a partnership, limited
partnership, syndicate or other group for the purpose of acquiring, holding or
disposing of securities of the Company.

"Pro Rata Portion" means 1/24 for each monthly anniversary of May 1, 2003 that
occurs prior to the termination of Optionee's employment with the Company and
its Subsidiaries, not to exceed 100%.

        6.    Release of Corporation by Executive.    

        (a)   General Release. Executive hereby releases and forever discharges
the Corporation, its successors and their respective associates, owners,
stockholders, assigns, employees, agents, directors, officers, partners and
representatives and all persons acting by, through, under, or in concert with
them, or any of them, (collectively the "Releasees") of and from any and all
manner of action or actions, cause or causes of action, in law or in equity,
suits, debts, liens, contracts, agreements, promises, liabilities, claims,
demands, damages, losses, costs or expenses, of any nature whatsoever, known or
unknown, fixed or contingent (each referred to as a "Claim" and, collectively,
the "Claims"), which he now has or may hereafter have against the Releasees by
reason of any and all acts, omissions, events or facts occurring or existing on
or prior to the date hereof related to, arising out of or in connection with his
hiring, employment, change in employment status with the Corporation or
transactions contemplated by this Amendment, except as may be expressly provided
herein and except that the Executive does not release any obligation of the
Corporation to provide him indemnification as an officer and director of the
Corporation based upon events or facts occurring or existing on or prior to the
date hereof. The Claims released hereunder include, without limitation, any
alleged breach of the Employment Agreement or other Agreements; any alleged
breach of any covenant of good faith and fair dealing, express or implied; any
alleged torts or other alleged legal restrictions relating to the Executive's
employment and the termination thereof; and any alleged violation of any
federal, state or local statute or ordinance. Executive represents and warrants
that there has been no assignment or other transfer of any interest in any Claim
which Executive may have against the Releasees, or any of them, and Executive
agrees to indemnify and hold the Releasees harmless from any liability, claims,
demands, damages, costs, expenses and attorneys' fees incurred as a result of
any person asserting any such assignment or transfer of any rights or Claims
under any such assignment or transfer from such Executive. Executive agrees that
if he hereafter commences, joins in, or in any manner seeks relief through any
suit arising out of, based upon, or relating to any of the Claims released
hereunder or in any manner asserts against the Releasees any of the Claims
released hereunder, then he will pay to the Releasees against whom such claim(s)
is asserted, in addition to any other damages caused thereby, all attorneys'
fees incurred by such Releasees in defending or otherwise responding to said
suit or Claim. The Executive agrees that neither the payment of money nor the
execution of this Release shall constitute or be construed as an admission of
any liability whatsoever by the Releasees.

        (b)   Release of Unknown Claims.

EXECUTIVE ACKNOWLEDGES THAT HE IS FAMILIAR WITH THE PROVISIONS OF CALIFORNIA
CIVIL CODE SECTION 1542, WHICH PROVIDES AS FOLLOWS:

"A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR."

EXECUTIVE BEING AWARE OF SAID CODE SECTION, HEREBY EXPRESSLY WAIVES ANY RIGHTS
HE MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW
PRINCIPLES OF SIMILAR EFFECT.

        7.    Accrued and Unused Vacation.    Upon execution of this Agreement,
the Corporation shall pay Executive all accrued and unused vacation time which
shall be paid based upon his base salary prior to

7

--------------------------------------------------------------------------------


giving effect to this amendment ($410,000). The parties agree that the
Executive's accrued and unused vacation does not exceed six weeks.

        8.    Terms.    Any reference to the Agreements in the Agreements, this
Amendment, any other amendment to the Agreements, and any other related
document, whether dated prior to or after this Amendment, shall refer to the
Agreements as heretofore amended and amended hereby.

        9.    Merger.    Except as expressly amended above, the Agreements shall
remain in full force and effect and the provisions thereof are hereby
incorporated by reference.

(Signature page follows)

8

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties have executed this Amendment as of the
date first above written.

    /s/  RICHARD N. ZEHNER      

--------------------------------------------------------------------------------

RICHARD N. ZEHNER
 
 
 
 
                ALLIANCE IMAGING, INC.
 
 
By:
 
/s/  PAUL S. VIVIANO      

--------------------------------------------------------------------------------

    Name:   Paul S. Viviano     Title:   President and CEO

SIGNATURE PAGE TO AMENDMENT TO EMPLOYMENT AGREEMENT, NON-QUALIFIED STOCK OPTION
AGREEMENT AND NON-COMPETE AGREEMENT.

9

--------------------------------------------------------------------------------



QuickLinks


AMENDMENT TO EMPLOYMENT AGREEMENT, NON-QUALIFIED STOCK OPTION AGREEMENT AND
NON-COMPETE AGREEMENT
